     Case 2:20-cr-00326-JFW Document 149 Filed 12/16/20 Page 1 of 4 Page ID #:1420



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No.242101)
 4   VERONICA DRAGALIN (Cal. Bar No. 281370)
     MELISSA MILLS (Cal. Bar No. 248529)
 5   Assistant United States Attorneys
     Public Corruption and Civil Rights Section
 6        1500 United States Courthouse
          312 North Spring Street
 7        Los Angeles, California 90012
          Telephone: (213) 894-2091
 8        Facsimile: (213) 894-2927
          Email:     mack.jenkins@usdoj.gov
 9                   veronica.dragalin@usdoj.gov
                     melissa.mills@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,               No. CR 20-326(A)-JFW-2,4,5,6

15              Plaintiff,                   STIPULATION RE: PROTECTIVE ORDER
                                             REGARDING DISCOVERY CONTAINING
16              v.                           PERSONAL IDENTIFYING INFORMATION
                                             AND COOPERATING WITNESS
17 JOSE LUIS HUIZAR,                         INFORMATION [DKT. 47]
   RAYMOND SHE WAH CHAN,
18   aka “She Wah Kwong,”
   WEI HUANG,
19 SHEN ZHEN NEW WORLD I, LLC,
   DAE YONG LEE,
20   aka “David Lee,”
   940 HILL, LLC,
21
             Defendants.
22

23
           Plaintiff, United States of America, by and through its counsel
24
     of record, the United States Attorney for the Central District of
25
     California and Assistant United States Attorney Mack E. Jenkins,
26
     Veronica Dragalin, and Melissa Mills, and defendants RAYMOND CHAN,
27
     SHEN ZHEN NEW WORLD I, LLC, DAE YONG LEE, and 940 HILL, LLC, by and
28
     Case 2:20-cr-00326-JFW Document 149 Filed 12/16/20 Page 2 of 4 Page ID #:1421



 1   through their respective counsel of record, hereby stipulate that

 2   defendants CHAN, SHEN ZHEN NEW WORLD I, LLC, LEE, and 940 HILL, LLC,

 3   agree to the terms of the Court’s August 3, 2020 protective order,

 4   Docket No. 47, governing the use of discovery containing personal

 5   identifying information and cooperating witness information (the

 6   “Protective Order”), along with the following terms:

 7         1.    Defendant CHAN is charged in this matter with violations

 8   of 18 U.S.C. §§ 1962(d) (Racketeering Conspiracy), 1343, 1346

 9   (Honest Services Wire Fraud), 666 (Federal Program Bribery), and

10   1001 (False Statements).      Defendant SHEN ZHEN NEW WORLD I, LLC is

11   charged with violations of 18 U.S.C. §§ 1343, 1346 (Honest Services

12   Wire Fraud), 1952 (Travel Act violation), and 666 (Federal Program

13   Bribery).    Defendants LEE and 940 HILL, LLC are charged with

14   violations of 18 U.S.C. §§ 1343, 1346 (Honest Services Wire Fraud),

15   1519 (Obstruction of Justice), and 666 (Federal Program Bribery).

16   Defendants CHAN and LEE are released on bond pending trial.

17   Defendant WEI HUANG has not yet appeared in the case.

18         Definition of “Defense Team”

19         2.    As to defendant SHEN ZHEN NEW WORLD I, LLC, the term

20   “Defense Team” may include attorneys who are not attorneys at

21   defense counsel of record Richard Steingard’s law firm, but who

22   represent individuals employed by SHEN ZHEN NEW WORLD I, LLC, or its

23   parent corporation, and who execute a written agreement to be bound

24   by the terms of the Protective Order, to be provided to the

25   government and maintained at Richard Steingard’s offices.

26         Paragraph 5 as to Defendant WEI HUANG

27         3.    Paragraph 5(g) of the Protective Order outlines the

28   procedures for a defendant to “see and review” Cooperator Material
     Case 2:20-cr-00326-JFW Document 149 Filed 12/16/20 Page 3 of 4 Page ID #:1422



 1   in the presence of the Defense Team.        The Protective Order

 2   contemplates a member of the Defense Team showing defendant

 3   Cooperator Material documents in person, by, for example, referring

 4   to defendant not taking material “out of the room.”           Paragraph 5(h)

 5   prohibits defendant from writing down or memorializing any data or

 6   information contained in the Cooperator Material.

 7          4.   WEI HUANG, who is currently located in China, is a

 8   corporate representative of defendant SHEN ZHEN NEW WORLD I, LLC,

 9   and a named defendant in his personal capacity.          Counsel for SHEN

10   ZHEN NEW WORLD I, LLC and the government agree that Paragraph 5(g)

11   prohibits the Defense Team from allowing defendant WEI HUANG to “see

12   and review” Cooperator Material in any way, including via screen-

13   sharing using video-conference platforms such as Zoom, Webex, and

14   VTC.    Specifically, defense counsel Richard Steingard agrees that he

15   will not allow defendant WEI HUANG to “see and review” Cooperator

16   Material until defendant WEI HUANG makes an appearance in this

17   district.    Any additional attorneys included in the Defense Team, as

18   defined in Paragraph 2, shall also agree to this proscription.

19          Defendant’s Agreement

20          5.   Defense Counsel Harland Braun has conferred with defendant

21   CHAN regarding this stipulation and Protective Order, and defendant

22   CHAN agrees to the terms of the Protective Order.

23          6.   Defense Counsel Richard Steingard has conferred with

24   defendant SHEN ZHEN NEW WORLD I, LLC regarding this stipulation and

25   Protective Order, and defendant SHEN ZHEN NEW WORLD I, LLC, through

26   its corporate representative, agrees to the terms of the Protective

27   Order.

28
     Case 2:20-cr-00326-JFW Document 149 Filed 12/16/20 Page 4 of 4 Page ID #:1423



 1         7.    Defense Counsel Ariel Neuman has conferred with defendants

 2   LEE and 940 HILL, LLC regarding this stipulation and Protective

 3   Order, and defendant LEE and defendant 940 HILL, LLC, through its

 4   corporate representative, agree to the terms of the Protective

 5   Order.

 6         IT IS SO STIPULATED.

 7         DATED: December 16, 2020           NICOLA T. HANNA
                                              United States Attorney
 8
                                              BRANDON D. FOX
 9
                                              Assistant United States Attorney
10                                            Chief, Criminal Division

11
                                              _______________________________
12                                            MACK E. JENKINS
                                              VERONICA DRAGALIN
13                                            MELISSA MILLS
14                                            Assistant United States Attorneys

15                                            Attorneys for Plaintiff
                                              UNITED STATES OF AMERICA
16

17         DATED: December 16, 2020           _/s/ via e-mail authorization__
                                              HARLAND W. BRAUN
18
                                              Attorney for Defendant
19                                            RAYMOND CHAN

20

21
           DATED: December 16, 2020           _/s/ via e-mail authorization__
22                                            RICHARD M. STEINGARD
                                              Attorney for Defendant
23                                            SHEN ZHEN NEW WORLD I, LLC

24

25
           DATED: December 16, 2020           _/s/ via e-mail authorization__
26                                            ARIEL A. NEUMAN
                                              JAMES S. THREATT
27                                            Attorneys for Defendants
                                              DAE YONG LEE and 940 HILL, LLC
28
